 1
 2
 3
 4
 5
 6
 7
 8
 9
10                    UNITED STATES DISTRICT COURT
11                  SOUTHERN DISTRICT OF CALIFORNIA
12
     IN RE:                        Case No. 3:17-CV-00108-GPC-MDD
13
     QUALCOMM LITIGATION           [Consolidated with Case No. 3:17-CV-01010-
14
                                   GPC-MDD]
15
                                   FINAL JOINT TRIAL NOTEBOOK
16
17                                 Judge:    Gonzalo P. Curiel
18
19
20
21
22
23
24
25
26
27
28
      FINAL JOINT TRIAL NOTEBOOK                  CASE NO. 17-CV-00108-GPC-MDD
 1            Pursuant to the Court’s December 19, 2018 Trial Preparation and Scheduling
 2   Order (Dkt. 749), Apple Inc. (“Apple”), Compal Electronics, Inc. (“Compal”); FIH
 3   Mobile LTD. (“Foxconn”); Hon Hai Precision Industry Co., LTD. (“Foxconn”);
 4   Pegatron Corporation (“Pegatron”); and Wistron Corporation (“Wistron”) (together,
 5   the “Contract Manufacturers” or the “CMs”), and Qualcomm Incorporated
 6   (“Qualcomm”) submit the following Final Joint Trial Notebook.
 7
 8                                                 Table of Contents
 9   Operative Pleadings.................................................................................Attachment 1
10   Trial Briefs...............................................................................................Attachment 2
11   Proposed Voir Dire Questions.................................................................Attachment 3
12   Joint Statement of the Case......................................................................Attachment 4
13   Stipulations or Agreements......................................................................Attachment 5
14   Joint Witness List.....................................................................................Attachment 6
15   Joint List of Deposition Designations......................................................Attachment 7
16   Joint Exhibit List......................................................................................Attachment 8
17   Proposed Verdict Forms...........................................................................Attachment 9
18
19
20
21
22
23
24
25
26
27
28

       FINAL JOINT TRIAL NOTEBOOK                                    1          CASE NO. 17-CV-00108-GPC-MDD
1          OPERATIVE PLEADINGS
2          Attachment 1A is Apple’s First Amended Complaint against Qualcomm, filed
3    on June 20, 2017. (No. 3:17-cv-0108-GPC-MDD, ECF No. 83.)
4          Attachment 1B is Apple’s Answer and Affirmative Defenses to Qualcomm’s
5    Counterclaims, filed on June 20, 2017. (No. 3:17-cv-0108-GPC-MDD, ECF
6    No. 84.)
7          Attachment 1C is Apple’s Answer to Compal’s Third-Party Complaint for
8    Contractual Indemnity, filed on July 18, 2017. (No. 3:17-cv-01010-GPC-MDD,
9    ECF No. 74.)
10         Attachment 1D is Apple’s Answer to Foxconn’s Third-Party Complaint for
11   Contractual Indemnity, filed on July 18, 2017. (No. 3:17-cv-01010-GPC-MDD,
12   ECF No. 75.)
13         Attachment 1E is Apple’s Answer to Pegatron’s Third-Party Complaint for
14   Contractual Indemnity, filed on July 18, 2017. (No. 3:17-cv-01010-GPC-MDD,
15   ECF No. 76.)
16         Attachment 1F is Apple’s Answer to Wistron’s Third-Party Complaint for
17   Contractual Indemnity, filed on July 18, 2017. (No. 3:17-cv-01010-GPC-MDD,
18   ECF No. 77.)
19         Attachment 1G is Qualcomm’s Answer to Apple’s First Amended Complaint
20   and Qualcomm’s Second Amended Counterclaims, filed on May 2, 2018.
21   (No. 3:17-cv-00108-GPC-MDD, ECF No. 469.)
22         Attachment 1H is Qualcomm’s Complaint against the CMs, filed on May 17,
23   2017. (No. 3:17-cv-01010-GPC-MDD, ECF No. 1.)
24         Attachment 1I is Qualcomm’s Answer and Defenses to the CMs’
25   Counterclaims and Defenses, filed on August 8, 2017. (No. 3:17-cv-01010-GPC-
26   MDD, ECF No. 117.)
27
28


      FINAL JOINT TRIAL NOTEBOOK                2     CASE NO. 17-CV-00108 GPC MDD
1          Attachment 1J is the CMs’ Answer, Defenses and Counterclaims to
2    Qualcomm’s Complaint, filed on July 18, 2017. (No. 3:17-cv-01010-GPC-MDD,
3    ECF No. 84.)
4          Attachment 1K is Foxconn’s Third-Party Complaint against Apple for
5    Contractual Indemnity, filed on July 17, 2017. (No. 3:17-cv-01010-GPC-MDD,
6    ECF No. 66.)
7          Attachment 1L is Pegatron’s Third-Party Complaint against Apple for
8    Contractual Indemnity, filed on July 17, 2017. (No. 3:17-cv-01010-GPC-MDD,
9    ECF No. 67.)
10         Attachment 1M is Compal’s Third-Party Complaint against Apple for
11   Contractual Indemnity, filed on July 17, 2017. (No. 3:17-cv-01010-GPC-MDD,
12   ECF No. 68.)
13         Attachment 1N is Wistron’s Third-Party Complaint against Apple for
14   Contractual Indemnity, filed on July 17, 2017. (No. 3:17-cv-01010-GPC-MDD,
15   ECF No. 69.)
16         TRIAL BRIEFS
17         Attachment 2A is Apple and the CMs’ trial brief.
18         Attachment 2B is Qualcomm’s trial brief.
19         PROPOSED VOIR DIRE QUESTIONS
20         Attachment 3A is a list of Apple and the CMs’ proposed voir dire questions to
21   be asked by the Court.
22         Attachment 3B is a list of Qualcomm’s proposed voir dire questions to be
23   asked by the Court.
24         JOINT STATEMENT OF THE CASE
25         Attachment 4 is the parties’ joint statement of the case.
26         STIPULATIONS OR AGREEMENTS
27         Attachment 5 is the parties’ joint proposed stipulation of facts.
28


      FINAL JOINT TRIAL NOTEBOOK                    3     CASE NO. 17-CV-00108 GPC MDD
1          JOINT WITNESS LIST
2          Attachment 6 contains a joint witness list in table format, including columns
3    designated for the party that will be calling the witness, time estimates for direct and
4    cross-examination, and a brief description of each witness’s testimony.
5          All parties reserve their rights to call any witness included on another party’s
6    list of witnesses expected to be called at trial exchanged on March 11, 2019. The
7    parties also reserve their rights to adjust their witness lists and deposition
8    designations in response to any changes in another party’s list of witnesses they
9    expect to call at trial. All parties further reserve their rights to call any witness
10   another party expects to call at trial, and/or to cross examine another party’s
11   witnesses on subjects beyond the scope of direct examination.
12         Qualcomm reserves the right to adjust its estimated cross-examination times
13   and to add additional witnesses to the list of witnesses it expects to call at trial in
14   response to witnesses Apple and the CMs disclosed as witnesses they expect to call
15   at trial on March 24, 2019. These witnesses include Baaziz Achour, Cristiano
16   Amon, Marvin Blecker, Ryan Pilgram, Gerald Skiver, Richard Blaylock, Arthur
17   Hill, Eushuk Hong, Asha Keddy, and Yooseok Kim.
18         JOINT LIST OF DEPOSITION DESIGNATIONS
19         Attachment 7 contains a joint list of deposition designations and objections
20   for the witnesses listed as witnesses the parties expected to call by designation in
21   their March 11, 2019 witness list disclosures, organized by witness and transcript.
22         The parties agree not to submit and instead to reserve their rights with respect
23   to deposition designations for witnesses the parties did not list as witnesses the
24   parties intended to call by designation at trial in their March 11, 2019 witness
25   lists. The parties agree to meet and confer regarding the timing of service of
26   counter-designations and objections for any such witnesses. These witnesses
27   include: (1) Chris Johnson, Thomas Lindner, and Eddy Cue, for whom Qualcomm
28   served designations on February 25, 2019; (2) Seungho Ahn, Alex Hojin Kang,


      FINAL JOINT TRIAL NOTEBOOK                       4     CASE NO. 17-CV-00108 GPC MDD
1    Xuxin Cheng, Jianxin (Jason) Ding, Richard Wang, Hermann Eul, Asha Keddy,
2    Stefan Wolff, and Martin Zander, for whom Qualcomm served designations on
3    March 22, 2019; (3) Baaziz Achour, Marvin Blecker, Gerald Skiver, Richard
4    Blaylock, Arthur Hill, Eushuk Hong, Asha Keddy, and Yooseok Kim, for whom
5    Apple and the CMs served designations on March 8, 2019; and (4) any other
6    witnesses for whom the parties previously served designations but who were not
7    included as witnesses the parties intended to call by designation at trial in their
8    March 11, 2019 witness lists. The parties have not waived their rights to call the
9    witnesses described above by not including those witnesses on the joint witness list,
10   and reserve their rights to identify counter-designations and objections in
11   response. Further, Apple and the CMs acknowledge that Qualcomm reserves its
12   right to identify additional witnesses and designations in response to Apple and the
13   CMs’ March 24 disclosure of additional witnesses they intend to call at trial.
14          The parties reserve their rights, subject to the Federal Rules of Procedure and
15   Evidence, to serve and play designations for any witness who is disclosed for live
16   testimony but does not testify live. Further, the parties agree that, in the event there
17   is a discrepancy between the designations or objections served by the parties and
18   this joint list of designations and objections, the as-served files containing the
19   parties' designations and objections shall be controlling. No party waives any
20   designations or objections based on their omission from the designations or
21   objections in this joint list.
22          JOINT EXHIBIT LIST
23          Attachment 8 is a joint exhibit list in table format, including columns
24   designated for exhibit numbers, a description of each exhibit, whether the
25   admissibility of any exhibit is disputed, the date an exhibit is marked, and the date
26   an exhibit is admitted.
27
28


      FINAL JOINT TRIAL NOTEBOOK                     5      CASE NO. 17-CV-00108 GPC MDD
1         THE PARTIES’ PROPOSED VERDICT FORMS
2         Attachment 9A contains Apple and the CMs’ proposed verdict form, along
3    with Qualcomm’s objections to Apple and the CMs’ proposed verdict form. (ECF
4    No. 1047.)
5         Attachment 9B contains Qualcomm’s proposed verdict forms, along with
6    Apple and the CMs’ objections to Qualcomm’s proposed verdict form. (ECF
7    No. 1047.)
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


      FINAL JOINT TRIAL NOTEBOOK               6     CASE NO. 17-CV-00108 GPC MDD
     Dated: March 24, 2019        Respectfully submitted,
1
                             By: /s/ Evan R. Chesler
2
                                  Evan R. Chesler, N.Y. Bar No. 1475722,
3                                 pro hac vice, echesler@cravath.com
                                  Keith R. Hummel, N.Y. Bar No. 2430668,
4                                 pro hac vice, khummel@cravath.com
                                  Richard J. Stark, N.Y. Bar No. 2472603,
5                                 pro hac vice, rstark@cravath.com
6                                 Antony L. Ryan, N.Y. Bar No. 2784817,
                                  pro hac vice, aryan@cravath.com
7                                 Gary A. Bornstein, N.Y. Bar No. 2916815,
                                  pro hac vice, gbornstein@cravath.com
8                                 J. Wesley Earnhardt, N.Y. Bar No. 4331609,
9                                 pro hac vice, wearnhardt@cravath.com
                                  Yonatan Even, N.Y. Bar No. 4339651,
10                                pro hac vice, yeven@cravath.com
                                  Vanessa A. Lavely, N.Y. Bar No. 4867412,
11                                pro hac vice, vlavely@cravath.com
                                  CRAVATH, SWAINE & MOORE LLP
12                                Worldwide Plaza, 825 Eighth Avenue
13                                New York, NY 10019
                                  Telephone: (212) 474-1000
14                                Facsimile: (212) 474-3700
15                                 David A. Nelson, Ill. Bar No. 6209623,
16                                 pro hac vice, davenelson@quinnemanuel.com
                                   Stephen Swedlow, Ill. Bar No. 6234550,
17                                 pro hac vice,
                                   stephenswedlow@quinnemanuel.com
18                                 QUINN EMANUEL URQUHART &
                                   SULLIVAN, LLP
19                                 500 West Madison St., Suite 2450
20                                 Chicago, Illinois 60661
                                   Telephone: (312) 705-7400
21                                 Facsimile: (312) 705-7401
22                                 Alexander Rudis, N.Y. Bar No. 4232591,
23                                 pro hac vice,
                                   alexanderrudis@quinnemanuel.com
24                                 QUINN EMANUEL URQUHART &
                                   SULLIVAN, LLP
25                                 51 Madison Ave., 22nd Floor
                                   New York, New York 10010
26                                 Telephone: (212) 849-7000
27                                 Facsimile: (212) 849-7100

28                                 Sean S. Pak, SBN 219032,


     FINAL JOINT TRIAL NOTEBOOK             7     CASE NO. 17-CV-00108 GPC MDD
                                  seanpak@quinnemanuel.com
1                                 QUINN EMANUEL URQUHART &
2                                 SULLIVAN, LLP
                                  50 California St., 22nd Floor
3                                 San Francisco, CA 94111
                                  Telephone: (415) 875-6600
4                                 Facsimile: (415) 875-6700
5
                                  Karen P. Hewitt, SBN 145309),
6                                 kphewitt@jonesday.com
                                  4655 Executive Drive, Suite 1500
7                                 JONES DAY
                                  San Diego, California 92121
8                                 Telephone: (858) 314-1200
9                                 Facsimile: (858) 345-3178

10                                Attorneys for Defendant and Counterclaim-
                                  Plaintiff Qualcomm Incorporated
11
12                            By: /s/ William A. Isaacson
                                  Juanita R. Brooks, SBN 75934, brooks@fr.com
13                                Seth M. Sproul, SBN 217711, sproul@fr.com
14                                FISH & RICHARDSON P.C.
                                  12390 El Camino Real
15                                San Diego, CA 92130
16                                Phone: 858-678-5070 / Fax: 858-678-5099

17                                Ruffin B. Cordell, DC Bar No. 445801,
18                                pro hac vice, cordell@fr.com
                                  Lauren A. Degnan, DC Bar No. 45421,
19                                pro hac vice, degnan@fr.com
20                                FISH & RICHARDSON P.C.
                                  1000 Maine Avenue, S.W., Suite 1000
21                                Washington, DC 20024
22                                Phone: 202-783-5070 / Fax: 202-783-2331

23                                William A. Isaacson, DC Bar No. 414788,
24                                pro hac vice, wisaacson@bsfllp.com
                                  Karen L. Dunn, DC Bar No. 1002520,
25                                pro hac vice, kdunn@bsfllp.com
26                                BOIES SCHILLER FLEXNER LLP
                                  1401 New York Avenue, N.W.
27                                Washington, DC 20005
28                                Phone: 202-237-2727 / Fax: 202-237-6131


     FINAL JOINT TRIAL NOTEBOOK            8    CASE NO. 17-CV-00108 GPC MDD
1
                              Attorneys for Plaintiff and Counterclaim Defendant
2                             Apple Inc.
3
                            By: /s/ Jason C. Lo
4                               Theodore R. Boutrous, Jr., SBN 132099,
                                tboutrous@gibsondunn.com
5                               Richard J. Doren, SBN 124666
                                rdoren@gibsondunn.com
6                               Daniel G. Swanson, SBN 116556,
7                               dswanson@gibsondunn.com
                                Michele L. Maryott, SBN 191993
8                               mmaryott@gibsondunn.com
                                Jason C. Lo, SBN 219030,
9                               jlo@gibsondunn.com
10                              Jennifer J. Rho, SBN 254312,
                                jrho@gibsondunn.com
11                              Melissa Phan, SBN 266880,
                                mphan@gibsondunn.com
12                              GIBSON, DUNN & CRUTCHER LLP
                                333 South Grand Avenue
13                              Los Angeles, CA 90071
14                              Tel: (213) 229-7000; Fax: (213) 229-7520

15                                Cynthia Richman, DC Bar No. 492089,
                                  pro hac vice
16                                crichman@gibsondunn.com
17                                GIBSON, DUNN & CRUTCHER LLP
                                  1050 Connecticut Avenue, N.W.
18                                Washington, DC 20036
                                  Tel: (202) 955-8500; Fax: (202) 467-0539
19
20                            Attorneys for Defendants, Counterclaimants, and
                              Third-Party Plaintiffs Compal Electronics, Inc., FIH
21                            Mobile Ltd., Hon Hai Precision Industry Co., Ltd.,
22                            Pegatron Corporation, and Wistron Corporation

23                                 Hugh F. Bassanger, pro hac vice
                                   hugh.bangasser@klgates.com
24                                 Christopher M. Wyant, pro hac vice
                                   chris.wyant@klgates.com
25
                                   J. Timothy Hobbs, pro hac vice
26                                 tim.hobbs@klgates.com
                                   K&L GATES LLP
27                                 925 Fourth Avenue, Suite 2900
                                   Seattle, Washington 98104
28                                 Tel: (206) 623-7580; Fax: (206) 370-6371

     FINAL JOINT TRIAL NOTEBOOK             9     CASE NO. 17-CV-00108 GPC MDD
1                                 Caitlin C. Blanche, SBN 254109,
2                                 caitlin.blanche@klgates.com
                                  K&L GATES LLP
3                                 1 Park Plaza Twelfth Floor
                                  Irvine, CA 92614
4                                 Tel: (949) 253-0900; Fax: (949) 253-0902
5
                             Attorneys for Defendant, Counterclaimant, and
6                            Third-Party Plaintiff Wistron Corporation
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     FINAL JOINT TRIAL NOTEBOOK           10     CASE NO. 17-CV-00108 GPC MDD
1                           ATTESTATION OF SIGNATURES
2          Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
3    Policies and Procedures of the United States District Court of the Southern District
4    of California, I certify that authorization for the filing of this document has been
5    obtained from each of the other signatories shown above and that all signatories
6    have authorized placement of their electronic signature on this document.
7          Dated: March 24, 2019
8
                                                /s/ Nathan E. Denning
9                                               Nathan E. Denning
                                                ndenning@cravath.com
10                                              Attorneys for Defendant and
11                                              Counterclaim-Plaintiff
                                                QUALCOMM
12                                              INCORPORATED
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


      FINAL JOINT TRIAL NOTEBOOK                    11     CASE NO. 17-CV-00108 GPC MDD
1                              CERTIFICATE OF SERVICE
2          The undersigned hereby certifies that a true and correct copy of the above and
3    foregoing document has been served on March 24, 2019, to all counsel of record
4    who are deemed to have consented to electronic service via the Court’s CM/ECF
5    system per Civ. L.R. 5.4(d). Any other counsel of record will be served by
6    electronic mail, facsimile and/or overnight delivery.
7          I certify under penalty of perjury that the foregoing is true and correct.
8    Executed on March 24, 2019.
9
                                                /s/ Nathan E. Denning
10                                              Nathan E. Denning
                                                ndenning@cravath.com
11                                              Attorneys for Defendant and
12                                              Counterclaim-Plaintiff
                                                QUALCOMM
13                                              INCORPORATED
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


      FINAL JOINT TRIAL NOTEBOOK                    12       CASE NO. 17-CV-00108 GPC MDD
